Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS The following discussion is a review of the financial position of Claude Resources Inc. (“Claude” or the “Company”) as at September 30, 2009 compared to December 31, 2008, and the results of operations for the three months and nine months ended September 30, 2009 compared with the corresponding periods of 2008.This discussion is the responsibility of Management and the information within this Management’s Discussion and Analysis (“MD&A”) is current to November 5, 2009 (except as otherwise noted).The Board of Directors reviewed and approved the disclosure presented herein through its Audit Committee.This discussion should be read in conjunction with the Company’s 2008 annual Management’s Discussion and Analysis and 2008 annual audited consolidated financial statements and notes thereto. All amounts are expressed in Canadian dollars, except where otherwise indicated. NOTE TO INVESTORS For ease of reference, the following factors for converting metric measurements into imperial equivalents are provided: To Convert from Metric To Imperial Multiply by Metres Feet (ft.) Kilometres (km) Miles Tonnes Tons (2,000 pounds) Grams Troy Ounces OVERVIEW Claude Resources Inc. is a gold and oil & natural gas producer with shares listed on both the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR).The Company is also engaged in the exploration and development of gold mineral reserves and mineral resources. The Company’s entire asset base is located in Canada.Its main revenue generating asset is the 100 percent owned Seabee gold operation, located in northern Saskatchewan. The Company also has working interests in oil & natural gas wells located in both Saskatchewan and Alberta that are being held for sale. MISSION AND VISION The Company’s mission is to create significant shareholder value through gold exploration and mining.Its vision is to be highly valued by all stakeholders for its ability to discover, develop and produce gold in a safe, environmentally responsible and profitable manner. GOALS AND KEY PERFORMANCE DRIVERS The Company’s goals and key performance drivers include: • Increasing its resource base through aggressive exploration programs; • Improving operating margins at the Seabee Camp; • Strengthening its Balance Sheet and maintaining liquidity; and • Ensuring that the Company’s share price reflects underlying value. Exploration At the Madsen Property, Claude’s objective is to fully assess the potential for high grade gold mineralization while continuing to de-water the Madsen shaft to provide additional underground access.The Company intends to achieve this objective through its continued strategy of aggressive exploration, resource growth and development.During the third quarter of 2009, the Company focused on the completion of Phase One of its underground 8 Zone drill program and continued surface evaluation of the Madsen Property and 8 Zone trends.Underground drilling from Phase I of the 8 Zone program has confirmed high grade mineralization 450 feet(1) down plunge of the historic mine infrastructure as well as the potential for the development of parallel footwall lenses.In preparation for Phase II of the underground drill program from the 16th level in 2010, shaft dewatering continued and has surpassed the 14th level.As required for the National Instrument 43-101 Technical Report for the Madsen Project, the geological modeling and database components have been finalized.
